PUTNAM FUNDS TRUST Prospectus supplement November 14, 2011 Putnam Small Cap Growth Fund Summary and Statutory Prospectuses dated October 30, 2011  Effective November 1, 2011, and until further notice, a portion of the fund’s distribution and service (12b-1) fees for class B shares has been waived, reducing the fees from 1.00% to 0.25%. There is no guarantee that this waiver will continue indefinitely.While this waiver is in effect, the total annual fund operating expenses for class B shares will be reduced, and class B shares will have lower annual expenses, and higher dividends, than class C, M or R shares. You should be aware, however, that the class B share fees may return to their normal levels at any time. 2011-10-30
